                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      KNOXVILLE
 Case No:3:19-CR-49                                          Date:   August 29, 2019

                 United States of America        vs.             Christina Cook

 PROCEEDINGS: Change of Plea. The defendant was sworn and advised of his constitutional
 rights and of the penalties of the offense charged.

    HONORABLE THOMAS A. VARLAN, UNITED STATES DISTRICT JUDGE

 Julie Norwood                       Rebekah Lockwood                      Amanda Latham
 Deputy Clerk                        Court Reporter                        Probation Officer

 Brent Jones                                                         Randall Reagan
 Asst. U.S. Attorney                                                 Attorney for Defendant

   • Defendant waives reading of Indictment
   • Defendant Pleads guilty to count(s) 1 of the Superseding Indictment
   • Referred for Presentence Investigative Report.
 DATE SET: Sentencing: February 4, 2020 @ 3:00
                    Before the Honorable Thomas A. Varlan, United States District Judge

   • Parties must adhere to Local Rules 83.9(c) & 83.9(j):


    •   Defendant remanded to custody of the U.S. Marshal




 2:30 to 2:50




Case 3:19-cr-00049-TAV-DCP Document 89 Filed 08/29/19 Page 1 of 1 PageID #: 198
